Citation Nr: 1215644	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a bilateral heel and foot disorder, to include plantar fasciitis and heel spurs. 

5.  Entitlement to service connection for a respiratory disorder. 

6.  Entitlement to service connection for onychomycosis with cellulitis or a fungus infection of the nails. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for hypercholesterolemia. 

9.  Entitlement to service connection for hyperlipidemia. 

10.  Entitlement to service connection for diabetes mellitus. 

11.  Entitlement to service connection for an acquired psychiatric disorder. 

12.  Entitlement to service connection for headaches, to include migraines. 

13.  Entitlement to service connection for erectile dysfunction. 

14.  Entitlement to service connection for a right shoulder disorder. 

15.  Entitlement to service connection for a right knee disorder. 

16.  Entitlement to service connection for a left knee disorder. 

17.  Entitlement to service connection for a right ankle disorder. 

18.  Entitlement to service connection for a left ankle disorder. 

19.  Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denying the Veteran's claims for service connection.

The Veteran testified before an Acting Veterans Law Judge in November 2009. 

In February 2010 the Board remanded the issues on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified before the Board in November 2009.  In March 2012, the Veteran was informed that the Veterans Law Judge who conducted the November 2009 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).   He was informed that he had the right to a new hearing.  In April 2012, the Veteran stated that he wanted a new hearing before the Board via video conference.  Because video conference Board hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


